MEMORANDUM **
Yaspal Singh, a native and citizen of India, petitions for review of the order of *46the Board of Immigration Appeals (“BIA”) affirming without decision an immigration judge’s (“IJ”) decision denying his applications for asylum and withholding of deportation. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 apply, and we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence and will not disturb the IJ’s adverse credibility finding unless the evidence compels a finding that Singh is credible. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because, among other things, Singh’s testimony was vague and inconsistent, he belatedly admitted to using an alias not disclosed on his asylum application, and, although he conceded to entering the United States without inspection, Singh later testified that he received a “visa” upon entrance to the country. See id.
Singh’s contention that the BIA and IJ erred in not granting him relief under the Convention Against Torture is unpersuasive because he never applied for that relief. See Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.